Title: From Abigail Smith Adams to Richard Rush, 29 November 1814
From: Adams, Abigail Smith
To: Rush, Richard



Dear Sir
Quincy Novbr 29th 1814

As my Husband has thought it proper to inclose a Letter, received from our Son to the president, which I presume you may read, I inclose one to me, for your perusal, the political part of which you may read to the president if you judge best; it is a more free expression of his feelings, and opinions, respecting the continuence of this farze of a negotiation on the part of the British Government, than he might think prudent to commit to public Dispatches
His feelings respecting the capitulation of Alexandria were excited, by the first account, which reached him through British channels—they were similar to those experienced by every real American—yet situated, and defenceless as Alexandria was, what could they have done!?
Why they were thus left! is an other Question
I have not a word to Say, in vindication of the conduct of my own native State, but much to deplore.
with my kind Regards to Mrs Rush / I am Dear Sir / your Friend

Abigail Adams